 TEAMSTERSLOCAL 420 (GREGG INDUSTRIES)BuildingMaterial and Dump Truck Drivers, Local420, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpersofAmericaandGregg Industries.Case 21-CB-751128 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn a charge filed on 9 October 1980 by GreggIndustries(theCharging Party or the Employer),theGeneral Counsel of the National Labor Rela-tions Board, by the Regional Director for Region21, issued a complaint and notice of hearing on 15January1981 againstBuildingMaterial and DumpTruck Drivers, Local 420, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (the Respondent or the Union).The complaintallegesthat the Respondent violatedSection 8(b)(1)(A) of the National Labor RelationsAct.' The Respondent filed an answer to the com-plaint in which it admitted certain allegations ofthe complaint and denied others, including all thosecharging it with the commission of any unfair laborpractices.On 21 July 1981 the General Counsel, theCharging Party, and the Respondent Union enteredinto a stipulation in which they agreed to certainfacts relevant to the issues in this proceeding. Theyalso agreed to waive a hearing before an adminis-trative law judge, the issuance of an administrativelaw judge's decision, and the presentation of anyevidence other than that contained in the stipula-tion of facts. By order dated 18 November 1981the Board approved the stipulation and transferredthe proceeding to the Board. Thereafter, the Gen-eralCounsel, the Charging Party, and the Re-spondent filed briefs with the BoardOn the entire record, the Board makes the fol-lowingFINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Charging Party, Gregg Industries, is a Cali-fornia corporation with a place of business at ElMonte, California, where it has been engaged inthemanufacture of iron castings. During the pastyear,Gregg Industries purchased and receivedgoods and products at its California operations'Pursuant to Sec 102 17 of the National Labor Relations Board Rulesand Regulations,the Regional Director for Region 21, on 10 July 1981,filedan amendment to the complaint deletingthewords,"interferedwith" and "interfering with" from par 7 of the complaint603valued in excess of $50,000 directly from supplierslocated outside the State of California. According-ly,we find, in agreement with the parties, thatGregg Industries has been at all times material anemployer engaged in commerce and in operationsaffecting commerce within the meaning of Section2(6) and (7) of the Act, and that it will effectuatethe policies of the Act to assert jurisdiction in thisproceeding.II.THE LABOR ORGANIZATIONRespondent Union is a labor organization withinthe meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESOn 17 September 1980 the Respondent Unionfileda petition2 to represent all employees em-ployed by Charging Party Gregg Industries at itsfacility located at 10460 Hickson Street, El Monte,California, excluding all office clerical employees,professional employees, guards, watchmen, and su-pervisors as defined in the Act.At a meeting held 27 September 1980, duringwhich union representation was discussed, the Re-spondent's business representative HoraceMiran-da3 stated to a substantial number of the Employ-er's employees that if they paid dues before the Re-spondent was selected as their collective-bargainingrepresentative the normal $180 initiation fee wouldbe waived. At another meeting of employees held11October 1980, Miranda promised that the em-ployees could have a reduced initiation fee of $10until 24 or 25 October 1980. Pursuant to Miranda'spromises, a number of the employees paid $10 permonth to the Respondent.Following the filing of the instant charge, theRegional Director stayed the processing of the Re-spondent's representation petition, and on 10 July1981 the Respondent submitted a request to with-draw the petition. On 13 July 1981 the RegionalDirector for Region 21 issued an order permittingwithdrawal of the petition with prejudice.The complaint issued 15 January 1981 and asamended 10 July 1981 alleges that the Respondent,by promising employees that they would be per-mitted to loin the Union for $10 dues rather than$180 initiation fee if they joined before the Re-spondent was selected as their collective-bargainingrepresentative, restrained and coerced, and is re-straining and coercing, employees in the exercise ofthe rights guaranteed them in Section 7 of the Act,2Case 21-RC-165153The parties have stipulated that, at all times material herein, Mirandawas acting as an agent of the Respondent Union within the meaning ofSec 2(13) of the Act274 NLRB No. 85 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDand thereby engaged in,and is engaging in, unfairlabor practices under Section8(b)(1)(A) of the Act.IV. CONTENTIONS OF THE PARTIESThe Respondent, citingNLRB v. Savair Mfg.Co., 414 U.S. 270 (1973), acknowledges that theconduct it engaged in constituted an "improper in-ducement" sufficient to invalidate an election if onehad been held, but nonetheless asserts there is nobasis in law for finding that such conduct also con-stitutesan unfair labor practice under Section8(b)(1)(A) of the Act.The General Counsel, on the other hand, assertsthat the Respondent's conduct violated Section8(b)(1)(A) because it is analogous to an employer'spromise of economic benefits to influence an elec-tionwhich in addition to being objectionable con-duct violates Section 8(a)(1).The Charging Party also analogizes the Union'sconduct to an employer's unlawful promise of ben-efits and, in addition, contends that just as an em-ployer's objectionable conduct is frequently foundto violate Section 8(a)(1) also, so should a union'sobjectionable conduct be violative of 8(b)(1)(A). Itfurther likens the effect of the Union's conducthere to an unlawful attempt to make union mem-bership a precondition of employment; to a dis-criminatory operation of a hiring hall against non-members of the Union; and to a threat "to fire"employees who fail to join the Union before theelection.V. DISCUSSIONWe agree with the General Counsel's and theCharging Party's contentions that the Respondentviolated Section 8(b)(1)(A) of the Act by offeringto waive or reduce initiation fees for those employ-ees who joined the Respondent Union prior to theelection.However, we do so for reasons analogousto those relied on by the Supreme Court inNLRBv.Savair Mfg. Co.,414 U.S. 270 (1973).InSavair,theSupreme Court found that aunion's offer to waive initiation fees for only thoseemployees joining prior to the election warrantedsetting aside the election. Although the Court wasnot faced with the question of whether such anoffer also violated Section 8(b)(1)(A) of the Act,the Court's analysis of the offer's impact on em-ployee rights persuades us that such an offer is alsoan unlawful restraint or coercion within the mean-ing of Section 8(b)(1)(A). The Court reasoned thatsuch an offer was offensive for two reasons: First,because it amounted to endorsement buying ena-bling the union to paint a false portrait of employeesupport for it and in turn influence other employ-ees to give their support to the union, and secondand more importantly for present purposes, such anoffer had a coercive aspect to it.Thus, the Court analogized the union's offer towaive initiation fees to an employer's promise toincrease fringe benefits during a union campaign-apractice found objectionable inNLRB v. ExchangeParts Co.,375 U.S. 405 (1964), because, as quotedby the Court inSavair,employees were "not likelytomiss the inference that the source of benefitsnow conferred is also the source from which futurebenefits must flow and which may dry up if it isnot obliged."NLRB v. Savair Mfg.Co., 414 U.S.270, 280 quoting id. at 409. The Court furtherstated, as follows:If we respect, as we must, the statutory rightof employees to resist efforts to unionize aplant,we cannot assume that unions exercisingpowers are wholly benign towards their an-tagonistswhether they be nonunion protago-nistsor the employer. The failure to sign arecognition slipmay well seem ominous tononunionists who fear that if they do not signthey will face a wrathful union regime, shouldthe union win.[Savairat 280-281.]The above-quoted language convinces us that theSavairCourt recognized that restrictive offers towaive initiation fees, when made in the course of aunion campaign, have a reasonabletendencytocoerce those employees who desire to refrain fromjoining or assisting the union at a time when theywere within their Section 7 rights to do so.4 There-fore, the Respondent's conduct here was sufficientto fall within the scope of 8(b)(1)(A) proscription.Our reading of the legislative history of the"coerce"and"restrain"languageofSection8(b)(1)(A) further convinces us of this view. Thus,Senator Ball, a cosponsor of the amendment whichbecame Section 8(b)(1)(A), said of the amendment:"What we are trying to reach here, it seems to me,is the coercive activity in which some unions andagents indulge in their organizational and electioncampaigns." I Leg. Hist. 1203 (LMRA 1947). Insubsequent debate on the amendment, Senator Ballsupplied, among others, the following example ofunion conduct at which the amendment was direct-ed: "If an individual is not willing to ,loin, they [theunion] threaten that when they get a majority andobtain a contract they will charge him twice ashigh an initiation fee, or higher dues." Id. at 1200.Senator Taft, another cosponsor of the amendment,offered a similar example. He stated: "in the case of4 SeeNLRB v Plasterers Local 90,606 F 2d 189 (7th Cir 1979),Oper-ating Engineers Local 542 v NLRB,328 F 2d 850, 852-853 (3d Cir 1964),cert denied 379 U S 826,NLRB v Service Employees Local 254,535 F 2d1335 (1st Cir 1976) TEAMSTERSLOCAL 420 (GREGGINDUSTRIES)unions, in the first place, there might be a threatthat if a man did not join, the union would raisethe initiation fee to $300, and he would have to pay$300 to get in . . . ." Id. at 1205.These two examples supplied by the chief spon-sors of the 8(b)(1)(A) amendment leave little roomto doubt that the amendment was intended to pro-scribe union solicitation of membership with threatsof exacting higher fees later when maintenance ofmembership may be a condition of employment.SeeMaritime Union 5a case decided shortly afterenactment of the Taft/Hartley amendment, inwhich the Board also reviewed the legislative his-tory of Section 8(b)(1)(A) and stated that it strong-ly suggests that Congress wanted to eliminate,among other things, "the use by unions of threatsof economic action against specific individuals inan effort to compel them to join."6The fact that here, unlike in the examples sup-plied by Senators Ball and Taft, the Union offeredto reduce or waive its customary fee for those em-ployeeswho joined prior to the election ratherthan to increase its fee for those who joined after-ward does not alter the offer's coercive nature.Rather it is the suggestion of discrimination predi-cated on an employee's exercise of his Section 7rights which underlies both types of proposals thatbrings each into conflict with the prohibitions ofthe Act. And, it is a union's potential acquisition ofmajority status with the impending power to en-force the higher discriminatory rate which suppliesboth with their coercive force and renders themunfair labor practices.We thus conclude that theRespondent's offer to waive or reduce its initiationfee for those employees who joined prior to theelection violated Section 8(b)(1)(A) of the Act.7VI. THE REMEDYHaving found that the Respondent had engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(b)(1)(A) of the Act, weshall order that it cease and desist therefrom andtake certain affirmative action designed to effectu-ate the purposes of the Act.The Board, on the basis of the foregoing factsand entire record, makes the following5 78 NLRB 971 (1948), enfd 175 F 2d 686 (2d Cir 1949)6 Id at 985'In addition to the rationale of the decision, Chairman Dotson is ofthe view that Sec 8(b)(I)(A) is the counterpart of Sec 8(a)(1) and is asbroad in scope SeeHelton vNLRB,656 F 2d 883 (D C Cir 1981) Ac-cordingly, since it would violate Sec 8(a)(1) if the employer had offeredan economic inducement to influence the employees' decision on unionrepresentation, it violates Sec 8(b)(1)(A) for the union to do likewiseCONCLUSIONS OF LAW6051.BuildingMaterialand Dump TruckDrivers,Local 420,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof Amer-ica is a labor organization within the meaning ofSection2(5) of the Act.2.GreggIndustries is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.3.By inducing employees to join the Respondentby offeringto waive or reduce its initiation fee foronly those employeeswho joinedthe Respondentprior to the election,the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(b)(1)(A) of the Act.4.Theaforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and(7) of the Act.ORDERThe National Labor Relations Board orders thattheRespondent,BuildingMaterialandDumpTruck Drivers, Local 420, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, its officers, agents, and repre-sentatives, shall1.Cease and desist from(a)Coercively soliciting membership with offerstowaive or reduce initiation fees for only thoseemployees who join the Respondent in advance ofa representation election.(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Post at its business office and meeting hallscopies of the attached notice marked "Appendix."8Copies of the notice, on forms provided by the Re-gionalDirector for Region 21, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(b) Furnish the Regional Director for Region 21signed copies of such notices for posting by Gregg8 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board " 606DECISIONSOF NATIONALLABOR RELATIONS BOARDIndustries if willing, in places where notices to em-ployees are customarily posted.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT coercively solicit membershipfrom employees of Gregg Industries with offers towaive or reduce our initiation fee for only thoseemployees who became members in advance of arepresentation election.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteedyou bySection7 of the Act.BUILDINGMATERIAL AND DUMPTRUCK DRIVERS,LOCAL 420, INTER-NATIONAL BROTHERHOOD OF TEAM-STERS,CHAUFFEURS,WAREHOUSE-MEN AND HELPERS OF AMERICA